DETAILED ACTION
The instant application having Application No. 16/320,181 has a total of 20 claims pending in the application.  There are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 1/24/2019, 12/30/2019, 6/6/2020 and 6/7/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 2 of U.S. Patent No. 10,660,098.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 11 of the present application are anticipated by Claims 1 and 2 of U.S. Patent No. 10,660,098.

Present application:

1. A method for transmitting and receiving a signal by a terminal supporting dual-connectivity between evolved universal terrestrial radio access (E-UTRA) and new radio (NR), the method comprising:

transmitting, when the terminal is configured to aggregate at least two carriers, an uplink signal using uplink of the at least two carriers; and

receiving a downlink signal using downlink of the at least two carriers,

wherein when the at least two carriers include one of E-UTRA operating bands 1, 10 3, 19, and 21 and at least one of NR operating bands n78 and n79,

an uplink center frequency of a first carrier among the at least two carriers is a first value and a downlink center frequency of the first carrier is a second value,


a predetermined maximum sensitivity degradation (MSD) is applied to a reference sensitivity used for reception of the downlink signal.


1. A method for transmitting and receiving a signal by a terminal supporting dual-connectivity between evolved universal terrestrial radio access (E-UTRA) and new radio (NR), the method comprising:

transmitting an uplink signal using dual-connectivity between the E-UTRA and the NR; and

receiving a downlink signal using the dual-connectivity,

wherein the E-UTRA uses at least one of E-UTRA operating bands 1, 3, 5, and 7, wherein the NR uses one of NR operating bands n77, n78, and n79,

wherein when an uplink center frequency of a first operating band among the E-UTRA operating bands and the NR operating bands is a first value, and a downlink center frequency of the first operating band is a second value,

a predetermined maximum sensitivity degradation (MSD) is applied to reference sensitivity used for reception of the downlink signal, and wherein when the E-UTRA uses the E-UTRA operating bands 1 and 3, the NR uses the NR operating band n77, the first operating band is the E-UTRA operating band 3, the first value 1712.5 MHz, and the second value is 1807.5 MHz, the MSD value is 31.5 dB.


Claim 11 is rejected based on Claim 2 of U.S. Patent No. 10,660,098 based on similar reasoning as given above.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of copending Application No. 16/848193 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 11 of the present application are anticipated by Claim 16 of copending Application No. 16/848193.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Present application:





transmitting, when the terminal is configured to aggregate at least two carriers, an uplink signal using uplink of the at least two carriers; and receiving a downlink signal using downlink of the at least two carriers, wherein when the at least two carriers include one of E-UTRA operating bands 1, 10 3, 19, and 21 and at least one of NR operating bands n78 and n79,

an uplink center frequency of a first carrier among the at least two carriers is a first value and a downlink center frequency of the first carrier is a second value,








wherein the E-UTRA is configured with at least one or two of E-UTRA operating bands 1, 3, 5, and 7, wherein the NR is configured with one of NR operating bands n77, n78, and n79; and





wherein based on (ii) that an uplink center frequency of a first operating band among the E-UTRA operating bands and the NR operating bands is a first value, and based on (iii) that a downlink center frequency of the first operating band is a second value,




Claim 11 is rejected based on Claim 16 of Application No. 16/848193 based on similar reasoning as given above.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 2 of copending Application No. 17/040958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 11 of the present application are anticipated by Claims 	1 and 2 of copending Application No. 17/040958.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Present application:

1. A method for transmitting and receiving a signal by a terminal supporting dual-connectivity between evolved universal terrestrial radio access (E-UTRA) and new radio (NR), the method comprising:



receiving a downlink signal using downlink of the at least two carriers,

wherein when the at least two carriers include one of E-UTRA operating bands 1, 10 3, 19, and 21 and at least one of NR operating bands n78 and n79,

an uplink center frequency of a first carrier among the at least two carriers is a first value and a downlink center frequency of the first carrier is a second value,



a predetermined maximum sensitivity degradation (MSD) is applied to a reference sensitivity used for reception of the downlink signal.


1. A method for transmitting and receiving a signal by a user equipment (UE) supporting dual-connectivity with evolved universal terrestrial radio access (E-UTRA) and new radio (NR), the method comprising:




receiving a downlink signal using the dual-connectivity,

wherein, when the UE is configured to use two of E-UTRA operating bands 1, 3, 18, 21, 28, 41, and 42 and an NR operating band n79,


an uplink center frequency of a first operating band, among the E-UTRA operating bands and the NR operating band n79, is a first value, and a downlink center frequency of the first operating band is a second value,


MSD (maximum sensitivity degradation) is preset and the MSD is applied to reference sensitivity used for reception of the downlink signal, based on a dual uplink operation, and, wherein, when the UE is configured to use the E-UTRA operating 


Claim 11 is rejected based on Claim 2 of Application No. 17/040958 based on similar reasoning as given above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (US 2020/0119889).

Regarding Claim 1, Jiang teaches a method for transmitting and receiving a signal by a terminal supporting dual-connectivity between evolved universal terrestrial radio access (E-UTRA) and new radio (NR) (“the UE is in a dual connectivity mode of operation between LTE and NR” – See [0087]), the method comprising:
transmitting, when the terminal is configured to aggregate at least two carriers, an uplink signal using uplink of the at least two carriers (“as shown in FIG. 4, if the LTE uplink frequency range is 1710 MHz to 1785 MHz and the SGNR uplink frequency range is 3400 MHz to 3600 MHz” – See [0089]; See also Fig. 4; The UE transmits using two uplink carriers (e.g., LTE UL and NR UL)); and
receiving a downlink signal using downlink of the at least two carriers (See Fig. 4; The UE receives downlink signals using the LTE carrier and the NR carrier),
wherein when the at least two carriers include one of E-UTRA operating bands 1, 3, 19, and 21 and at least one of NR operating bands n78 and n79 (“as shown in FIG. 4, if the LTE uplink frequency range is 1710 MHz to 1785 MHz and the SGNR uplink frequency range is 3400 MHz to 3600 MHz” – See [0089]; See also Fig. 4; The LTE UL carrier has a frequency range of 1710-1785 MHz (corresponding to E-UTRA band 3) and the NR UL carrier has a frequency range of 3400-3600 MHZ (corresponding to NR band n78)),
an uplink center frequency of a first carrier among the at least two carriers is a first value and a downlink center frequency of the first carrier is a second value (See Fig. 4; The UL bandwidth for the LTE carrier (first carrier) is 1710-1785 MHz and the DL bandwidth for the LTE carrier is 1805-1880 MHz, and thus the DL and UL of the LTE carrier have different center frequencies),
a predetermined maximum sensitivity degradation (MSD) is applied to a reference sensitivity used for reception of the downlink signal (“determining whether a degradation value of the received-signal sensitivity reported by the user terminal is greater than a preset fifth threshold; when the degradation value of the received-signal sensitivity is greater than the preset fifth threshold, determining that the user terminal experiences terminal self-interference” – See [0074]; The received signal sensitivity (reference sensitivity) is compared to a threshold (MSD)).

Claim 11 is rejected based on reasoning similar to Claim 1.

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.